ROBB, Associate Justice.
Appeal from concurrent decisions of the tribunals of the Patent Office, in a trade-mark interference proceeding, refusing registration to the appellant.
Long prior to the adoption by appellant of the mark consisting of the words “Red Dot,” with a circular spot between, for use on men’s, boy’s, children’s, and women’s garters, appellee had widely used a similar mark on rubber boots, overshoes, woolen boots, and socks. The Patent Office found, and we concur in the finding, that the use of deceptively similar marks on socks and garters would be likely to cause confusion in trade and mislead purchasers. Wolf & Sons v. Lord & Taylor, 41 App. D. C. 514.
The decision is affirmed.
Affirmed.